     Case 3:21-cr-00046-REP Document 15 Filed 05/18/21 Page 1 of 4 PageID# 49




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION



UNITED STATES OF AMERICA,

V.                                            CRIMINAL CASE NO.3:21-CR-00046(REP)

ANTWANET R. WORSHAM,

                       Defendant.



         REPORT AND RECOMMENDATION OF THE MAGISTRATE JUDGE

        This matter is before the Court pursuant to Title 28 U.S.C. § 636(b)(1)(B) and (b)(3)

upon the Defendant's request to enter a plea of guilty pursuant to Fed. R. Grim. P. 11 and a

written plea agreement that has been entered into by the United States and the Defendant. The

matter was presented to the Court upon the written consent of the Defendant and counsel for the

Defendant to proceed before a United States Magistrate Judge, said consent including the

Defendant's understanding that she consented not only to having the Magistrate Judge conduct

the hearing, but also to having the Magistrate Judge make necessary findings and accept any

guilty plea as may be entered that could not be withdrawn except for a fair and just reason.

         The Court accepted the Defendant's waiver of their right to proceed by indictment after

specific inquiry was made of the Defendant as to her understanding of the right to require

prosecution by indictment. The Defendant pled guilty to Count ONE(1)of the Criminal

Information in open court and pursuant to a Rule 11 inquiry. Upon consideration of the

responses and statements made by the Defendant under oath, on the record, and based upon the

written plea agreement and statement of facts presented, the Court makes the following findings:

        1.     That the Defendant is competent to enter a plea of guilty;
Case 3:21-cr-00046-REP Document 15 Filed 05/18/21 Page 2 of 4 PageID# 50




   2.    That the Defendant understands the nature of the charge against her to which his

         plea is offered;

   3.    That the Defendant understands what the maximum possible penalties are upon

         conviction of the offense charged, including any mandatory minimum periods of

         confinement, the effect of any required term of supervised release, the loss of

         various civil rights (if applicable, including the right to vote, the right to hold

         public office, the right to own and possess a firearm), the possibility of adverse

         immigration consequences (if applicable), the required imposition of a special

         assessment, forfeiture of real and/or personal property (if applicable), and

         restitution (if applicable);

   4.    That the sentencing court has jurisdiction and authority to impose any sentence

         within the statutory maximums provided; can reject the parties' stipulations as to

         drug quantity and/or any sentencing factors; will determine the defendant's actual

         sentence in accordance with 18 U.S.C. § 3553(a); and, after considering the

         factors set forth in 18 U.S.C. § 3553(a), may impose a sentence above or below

         the advisory sentencing range, subject only to review by higher courts for

         reasonableness;

   5.    That the Defendant understands her right to persist in a plea of not guilty and

         require that the matter proceed to trial with all the rights and privileges attending a

         trial, including, but not limited to: the right to effective assistance of counsel; the

         right to use the power and processes of the Court to compel evidence on the

         Defendant's behalf; the right to confront and cross-examine adverse witnesses;

         the right to present relevant evidence; the right to remain silent; and, the right to
      Case 3:21-cr-00046-REP Document 15 Filed 05/18/21 Page 3 of 4 PageID# 51




                  trial by jury;

       6.      That the Defendant understands that she is waiving any right to appeal whatever

               sentence is imposed by pleading guilty, even if the sentence is erroneous, as long as said

               sentence does not exceed the total statutory penalties provided;

       7.      That the Defendant understands all provisions of the written plea agreement which was

              reviewed in essential part with the Defendant during the proceeding;

       8.      That the plea of guilty entered by the Defendant was knowingly and voluntarily entered

               and is not the result offorce or intimidation of any kind; nor is it the result of any

               promises other than the representations set forth in the plea agreement; and

       9.      That the plea of guilty entered by the Defendant was knowingly and voluntarily made

               with full knowledge of the consequences and with an independent basis in fact to

               support said plea.

       Accordingly, the Court accepted the Defendant's plea of guilty to Count ONE(1) of the

Criminal Information. It is therefore the recommendation of the Court that its findings, including the

acceptance of the Defendant's plea of guilty, be adopted and the resulting judgment of guilt on the

subject charge be entered.



                                                              /s/
                                              Elizabeth W. Hanes
                                              United States Magistrate Judge

Richmond, Virginia
Date: May 18,2021
      Case 3:21-cr-00046-REP Document 15 Filed 05/18/21 Page 4 of 4 PageID# 52


                                             NOTICE


       The Defendant is advised that he/she may file specific written objection to this report and
recommendation with the Court within fourteen (14)days of this date. If objection is noted, the
party objecting must promptly arrange for the transcription of the relevant record and file it
forthwith with the Court for its use in any review. Failure to object in accordance with this
notice, including the requirement for preparation of a transcription of the relevant portions of
the record, will constitute a waiver of any right to de novo review of the matter and may result in
adoption of the recommendation, including the finding of guilt as entered by the magistrate
judge.
